Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

While JP 2008-094038 A (Konishi) teaches a method for manufacturing a molded product, comprising:
preparing an in-mold decoration film 12 provided with a stacked body on a release film 11 (entire document; Figs. 1-4); 
supplying the IMD film of supplying the IMD film 12 so that the stacked body is disposed at an injecting point 3 (paragraph 0022; Figures); 
fixing the IMD film 12 of deforming and closely contacting the stacked body corresponding to the shape of a cavity by closely contacting the IMD film 12 to the cavity of a lower mold 1 through vacuum absorption 5 (paragraphs 0002, 0011, 0017, 0021; Fig. 2); 
forming an injecting layer 31 of forming an injecting layer by coupling an upper mold 2 and the lower mold 1, and curing it after injecting a melted injecting material into the cavity through the upper mold; and 


While JP 2003-154605 A (Oguri) teaches a method for manufacturing a molded product, comprising:
preparing an in-mold decoration film provided with a real wood stacked body on a release film, said real wood stacked body including a layer of real wood 2 and one or more of an adhesive layer and a fiber layer 3 and / or 4 (Figs. 1-3 and paragraphs 0015-0020, 0032-0042);
supplying the in-mold decoration film so that the real wood stacked body is disposed at an injecting point (Fig. 5); 
fixing the in-mold decoration film by deforming and reshaping the real wood stacked body to correspond to the shape of a mold cavity of a lower mold and closely contacting the in-mold decoration film to the mold cavity of the lower mold through vacuum absorption (Figs. 3-5 and paragraphs 0050-0051); 
forming an injecting layer by coupling an upper mold and the lower mold, and injecting a melted injecting material into the mold cavity of the lower mold through the upper mold and then curing the injecting material (Fig. 5 and paragraphs 0050-0051); and 
ejecting a molded product of ejecting a molded product (paragraph 0050),
wherein preparing the in-mold decoration film comprises: 

attaching a fiber layer on the lower surface of the real wood layer (Fig. 2; paragraphs 0045-0046); 
pre-processing the real wood stacked body having the fiber layer stacked thereon (Figs. 3-5 and paragraphs 0050-0051),

Upon further consideration, there does not appear to be sufficient motivation to combine the teaching(s) of Oguri into the method of Konishi, as Konishi does not appear to contain enough motivation for incorporating specifically real wood into a stacked IMD composite.
          Further, Oguri does not appear to teach the limitation(s) wherein the claimed release film has been separated from the real wood stacked body specifically by separating the lower mold and the upper mold, or the step(s) of attaching a plurality of pre-processed real wood stacked bodies to the release film to be spaced at a certain interval apart from each other, and attaching the real wood layer of each of the stacked bodies to the release film; as the release film of Oguri is peeled off from the in-mold decoration prior to the molding (paragraph 0046).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI H WU whose telephone number is (571)270-7666.  The examiner can normally be reached on Mon.-Fri. (8am - 12 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8666.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKI H WU/Examiner, Art Unit 1745                                                                                                                                                                                                        


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745